Name: 2012/192/EU: Council Decision of 12Ã July 2010 on the signing, on behalf of the Union, of the Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis
 Type: Decision
 Subject Matter: international law;  political framework;  European Union law;  economic geography;  international affairs;  European construction
 Date Published: 2012-04-13

 13.4.2012 EN Official Journal of the European Union L 103/1 COUNCIL DECISION of 12 July 2010 on the signing, on behalf of the Union, of the Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis (2012/192/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 74, 77 and 79 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Following the authorisation given to the Commission on 15 May 2006, negotiations with the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation regarding the participation by those States in the work of the committees which assist the Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis have been concluded. (2) Subject to its conclusion at a later date, the Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis (the Arrangement) initialled on 30 June 2009 should be signed and the attached Joint Declaration be approved. (3) This Decision does not prejudice the position of the United Kingdom, under the Protocol on the Schengen acquis integrated into the framework of the European Union annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and Council Decision 2000/365/EC of 29 May 2000, concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (1). (4) This Decision does not prejudice the position of Ireland, under the Protocol on the Schengen acquis integrated into the framework of the European Union annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and Council Decision 2002/192/EC of 28 February 2002, concerning Irelands request to take part in some of the provisions of the Schengen acquis (2). (5) This Decision shall not prejudice the position of Denmark, under the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, HAS ADOPTED THIS DECISION: Article 1 The signing of the Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis (the Arrangement) is hereby approved on behalf of the Union, subject to its conclusion. The text of the Arrangement is attached to this Decision. Article 2 The Joint Declaration attached to this Decision is hereby approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Arrangement on behalf of the Union, subject to its conclusion. Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 12 July 2010. For the Council The President S. LAURELLE (1) OJ L 131, 1.6.2000, p. 43. (2) OJ L 64, 7.3.2002, p. 20.